IN THE COURT OF APPEALS OF TENNESSEE
                              AT JACKSON
                     ASSIGNED ON BRIEFS FEBRUARY 7, 2002

  DANNY ALVIS v. MANFRED STEINHAGEN, d/b/a INTERNATIONAL
                      AUTO SERVICE

                   Direct Appeal from the Circuit Court for Shelby County
                   No. 303174 T.D.; The Honorable Kay S. Robilio, Judge



                    No. W2001-00940-COA-R3-CV - Filed March 27, 2002


This appeal arises from a claim filed by the Appellee against the Appellant in the General Sessions
Court of Shelby County. The claim alleged that the Appellee was entitled to rescission, reformation,
and/or damages proximately caused by the Appellant’s breach of contract, breach of warranty, fraud,
misrepresentations, violations of the Tennessee Consumer Protection Act, and/or unjust enrichment.
Following a trial, the general sessions court rendered a verdict in favor of the Appellee. The
Appellant appealed the decision to the Circuit Court of Shelby County. Following a trial in the
circuit court, the circuit court rendered a verdict in favor of the Appellee and ordered the Appellant
to pay discretionary costs.

        The Appellant appeals the order of the Circuit Court of Shelby Count rendering a verdict in
favor of the Appellee and ordering the Appellant to pay discretionary costs. For the reasons stated
herein, we affirm the trial court’s decision.


      Tenn. R. App. P. 3; Appeal as of Right; Judgment of the Circuit Court Affirmed

ALAN E. HIGHERS, J., delivered the opinion of the court, in which DAVID R. FARMER , J., and HOLLY
KIRBY LILLARD, J., joined.

Manfred Steinhagen, Memphis, TN, pro se

Kevin A. Snider, Germantown, TN, for Appellee
                                      MEMORANDUM OPINION1

                                     I. Facts and Procedural History

        The Appellee, Danny Alvis (“Mr. Alvis”), took his 1971 VW Bus Westphalia to the
Appellant, Manfred Steinhagen (“Mr. Steinhagen”) for automotive repairs. Mr. Alvis claimed that
the repairs were not properly completed and that he could not properly use his VW Bus after the
repairs were completed. On April 6, 1999, Mr. Alvis filed a civil action against Mr. Steinhagen,
d/b/a International Auto Service, in the General Sessions Court of Shelby County for rescission,
reformation, and/or damages proximately caused by Mr. Steinhagen’s breach of contract, breach of
warranty, fraud, misrepresentations, violations of the Tennessee Consumer Protection Act, and/or
unjust enrichment. On July 1, 1999, the trial was held in general sessions court. The general
sessions court rendered a verdict in favor of Mr. Alvis in the amount of $5,428.00 plus court costs.
Mr. Steinhagen appealed the decision of the general sessions court to the Circuit Court of Shelby
County.

         On March 13, 2001, the trial was held in the circuit court. On March 21, 2001, the circuit
court entered an order finding that Mr. Steinhagen failed to properly repair Mr. Alvis’ VW bus. The
circuit court granted Mr. Alvis a judgment against Mr. Steinhagen in the amount of $1,888.84 which
included prejudgment interest of $310.84. The circuit court assessed all court costs against Mr.
Steinhagen. On April 4, 2001, Mr. Alvis filed a motion for discretionary costs against Mr.
Steinhagen. On April 20, 2001, the circuit court held a hearing on the motion for discretionary costs.
On April 23, 2001, the circuit court entered an order granting Mr. Alvis’ motion for discretionary
costs. The circuit court ordered Mr. Steinhagen to pay Mr. Alvis $655.00 in discretionary costs.
This appeal followed.

                                           II. Standard of Review

         The standard of review for a non-jury case is de novo upon the record. See Wright v. City
of Knoxville, 898 S.W.2d 177, 181 (Tenn. 1995). There is a presumption of correctness as to the
trial court’s factual findings, unless the preponderance of the evidence is otherwise. See TENN. R.
APP . P. 13(d). For issues of law, the standard of review is de novo, with no presumption of
correctness. See Ridings v. Ralph M. Parsons Co., 914 S.W.2d 79, 80 (Tenn. 1996).

                                           III. Law and Analysis

        The following issues, as we perceive them, are presented for our review:


        1
           Rule 10 (C ourt of A ppe als). Mem orandum Opinion.–(b) The Court, with the concurrence of all judges
participating in the case, may affirm, reverse or modify the actions of the trial court by memorandum opinion when a
formal opinion would have no precedential value. When a case is decided by memorandum opinion it shall be
designated “MEM ORAN DUM OPINION,” shall not be published, and shall not be cited or relied on fo r any reason in
a subsequent unrelated case.

                                                        -2-
1. Whether the trial court erred by granting judgment in favor of Mr. Alvis;
2. Whether the trial court erred by announcing one version of the judgment and signing a different
version of the judgment submitted by opposing counsel; and
3. Whether the trial court erred by awarding discretionary costs to Mr. Alvis.

We will examine each issue in turn.


         The first issue presented for our review is whether the trial court erred by granting judgment
in favor of Mr. Alvis. Mr. Steinhagen argues that the trial court failed to follow established
procedure over the trial which resulted in irregularities at the trial. Mr. Steinhagen also argues that
the evidence presented at trial failed to support the trial court’s decision. Following our review of
the record, we are unable to find any evidence of irregularities at the trial or that the trial court failed
to follow established procedure. We also find that the evidence does not preponderate against the
trial court’s factual findings and the grant of a judgment in favor of Mr. Alvis. Accordingly, we find
that the trial court did not err by granting judgment in favor of Mr. Alvis.

         The second issue presented for our review is whether the trial court erred by announcing one
version of the judgment and signing a different version of the judgment submitted by opposing
counsel. Mr. Steinhagen argues that the final ruling announced by the trial court after the trial did
not conform to the final order signed by the trial court. “A Court speaks only through its written
judgments, duly entered upon its minutes. Therefore, no oral pronouncement is of any effect unless
and until made a part of a written judgment duly entered.” Sparkle Laundry & Cleaners, Inc. v.
Kelton, 595 S.W.2d 88, 93 (Tenn. Ct. App. 1979) (citing Massachusetts Mut. Life Ins. Co. v. Taylor
Implement & Vehicle Co., 195 S.W. 762 (Tenn. 1917); Broadway Motor Co., Inc. v. Public Fire Ins.
Co., 12 Tenn. App. 278 (Tenn. Ct. App. 1930)). Because the trial court’s oral ruling was of no effect
and we found that the evidence did not preponderate against the trial court’s final order, we find that
the trial court did not err by announcing one version of the judgment and signing a different version
of the judgment submitted by opposing counsel.

         The third issue presented for our review is whether the trial court erred by awarding
discretionary costs to Mr. Alvis. Mr. Steinhagen argues that the trial court erred by awarding
discretionary costs because he timely notified the trial court clerk that he could not attend the hearing
on discretionary costs. Mr. Steinhagen also argues that the trial court abused its discretion in
awarding discretionary costs. Rule 54.04(2) of the Tennessee Rules of Civil Procedure authorizes
the trial court to award discretionary costs and provides, in pertinent part:

                Costs not included in the bill of costs prepared by the clerk are
                allowable only in the court’s discretion. Discretionary costs
                allowable are: reasonable and necessary court reporter expenses
                for depositions or trials, reasonable and necessary expert witness
                fees for depositions or trials, and guardian ad litem fees; travel
                expenses are not allowable discretionary costs.


                                                    -3-
TENN. R. CIV . P. 54.04(2).

Trial courts are vested with wide discretion in awarding discretionary costs, and this Court will not
interfere with an award of discretionary costs except upon a clear showing that the trial court abused
its discretion. See Placencia v. Placencia, 3 S.W.3d 497, 503 (Tenn. Ct. App. 1999) (citing Perdue
v. Green Branch Mining Co., 837 S.W.2d 56, 60 (Tenn. 1992)).

        In the case at bar, the trial court awarded the full amount of discretionary costs requested by
Mr. Alvis, $655.00, which was the cost for court reporter fees and expert witness fees. We find no
evidence in the record that Mr. Steinhagen failed to attend the hearing on discretionary costs.
Likewise, we find no evidence that he timely notified the trial court clerk that he was unable to attend
the hearing on discretionary costs. Thus, we decline to address Mr. Steinhagen’s argument that the
trial court erred by awarding discretionary costs because he timely notified the trial court clerk that
he could not attend the hearing on discretionary costs. Additionally, we find no evidence that the
trial court abused its discretion by awarding discretionary costs. Accordingly, we find that the trial
court did not err by granting Mr. Alvis’ motion for discretionary costs.

                                           IV. Conclusion

       For the foregoing reasons, the decision of the trial court is affirmed. Costs of this appeal are
taxed against the Appellant, Manfred Steinhagen, and his surety, for which execution may issue if
necessary.



                                                        ___________________________________
                                                        ALAN E. HIGHERS, JUDGE




                                                  -4-